Citation Nr: 1619524	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-49 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for herniated nucleus pulposus L4-5 and degenerative disc L3-4, L4-5, and L5-S1.

2.  Propriety of the assignment of a separate rating for radiculopathy of the lower right extremity, evaluated as 40 percent effective February 26, 2009.

3.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a 10 percent rating for the Veteran's back disability.  He subsequently perfected an appeal as to such issue.

In July 2014, the Board remanded the matter for additional development.  While on remand, a May 2015 rating decision granted an increased rating of 40 percent for the Veteran's back disability, effective February 26, 2009, the date of receipt of his increased rating claim.  However, as such increased rating is not a full grant of the benefit sought on appeal, the Veteran's claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The May 2015 rating decision also granted a separate 40 percent rating for radiculopathy of the lower right extremity, effective February 26, 2009.  While the Veteran did not enter a notice of disagreement with regard to the separate evaluation for his right lower extremity radiculopathy, such issue is part and parcel of his claim of entitlement to an increased rating for his lumbar spine disability as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2015).  

Finally, with regard to the issue of entitlement to a TDIU, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  In this case, while the evidence demonstrates that the Veteran worked during most of the appeal period, he reported in an April 2014 private treatment record referable to his back disability that he had had to quit his job in January or February 2014 because of pain and physical issues.  Consequently, the Board concludes that the holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board and has been listed on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's herniated nucleus pulposus L4-5 and degenerative disc L3-4, L4-5, and L5-S1, is manifested by pain with forward flexion limited to less than 30 degrees, without ankylosis, incapacitating episodes having a total duration of at least 6 weeks during a 12 month period, or associated objective neurologic abnormalities other than radiculopathy of the lower right extremity.

2.  For the entire appeal period, the Veteran's radiculopathy of the lower right extremity is manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for herniated nucleus pulposus L4-5 and degenerative disc L3-4, L4-5, and L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  The assignment of a separate 40 percent rating, but no higher, as of February 26, 2009, for radiculopathy of the lower right extremity was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision issued in June 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.   

The Veteran was also afforded VA examinations in March 2009 and August 2014 in conjunction with the increased rating claim on appeal.  While the Veteran submitted a statement in response to the March 2009 VA examination findings clarifying his statements made to the examiner in September 2009 and, as will be discussed below, his representative has argued that the August 2014 VA examination did not adequately address the Board's inquiries in the July 2014 remand directives, neither he nor the Veteran have alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected back disability with radiculopathy of the lower right extremity as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As noted previously, in July 2014, the Board remanded the case for additional development, to include obtaining any outstanding records and affording the Veteran a contemporaneous VA examination so as to determine the nature and severity of his back disability.  Thereafter, in an August 2014 letter, the AOJ requested that the Veteran identify or submit any outstanding private treatment records.  In September 2014, the Veteran provided additional private treatment records to VA.  Additionally, the AOJ obtained updated VA treatment records dated through August 2014.  Furthermore, as indicated previously, the Veteran was afforded a VA examination in August 2014 that is adequate for rating purposes.  

In this regard, the Board notes that the July 2014 remand had directed that, in conducting such examination, the examiner should indicate whether the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  At the August 2014 VA examination, the examiner noted that the Veteran experienced functional loss in the form of weakened movement and pain on movement.  

However, despite the August 2014 VA examiner's response to the Board's inquiry, in his March 2016 Appellant Brief, Veteran's representative's contended that the August 2014 VA examination did not adequately address the Board's inquiry as the examiner also stated that he could not give an opinion on further limitation of functional ability of the thoracolumbar spine during conditions mentioned since he did not know and cannot quantify the level of pain, weakness, fatigability or incoordination mentioned on a hypothetical situation.  However, the Board finds such argument to be without merit.  Initially, the Board again reiterates that the August 2014 VA examiner did address the Board's inquiry.  Furthermore, in Jones v. Shinseki, 23 Vet. App. 382, 388-390 (2010), the Court noted that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Furthermore, it must be clear that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis 

In the instant case, the examiner conducted all necessary testing and determined that he could not render an opinion with regard to additional function limitation based on a hypothetical situation.  Therefore, the Board finds that the basis as to why examiner was unable to provide such opinion is clear.  Id.  Consequently, the Board finds the Veteran's representative's argument to be without merit.

Therefore, the Board finds that the AOJ has substantially complied with the July 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's back disability is currently evaluated as 40 percent disabling under Diagnostic Code 5243 referable to intervertebral disc syndrome.  In this regard, such disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this formula, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Additionally, as noted previously, the Veteran has been awarded a separate 40 percent rating for radiculopathy of the lower right extremity under Diagnostic Code 8520 pursuant to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  Under Diagnostic Code 8520, which pertains to the sciatic nerve, a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected back disability does not warrant a rating in excess of 40 percent at any point during the appeal period stemming from his February 26, 2009 claim for an increased rating.  Furthermore, the Board finds that the assignment of a separate 40 percent rating, but no higher, for the entire appeal period, i.e., as of the February 26, 2009, claim date, for radiculopathy of the lower right extremity was proper.

In January 2009, the Veteran's VA treatment records show that he reported to his primary care physician (PCP) pain in his lower back and right side.  It was noted that, while driving during the day, the pain radiated down the right lower extremity with shooting pain and numbness.  He also had weakness in the right lower extremity.  The same month, the Veteran's private chiropractor described his range of motion as limited in both flexion and rotation of the lumbar spine, though he did not quantify the limitation in degrees.  It was further noted that the Veteran had degenerative joint disease and lumbar fixation at L2-L5 with congruent tenderness and paravertebral muscle spasm.  Straight leg raising was positive on the right and left side. 

In February 2009, the Veteran's spouse submitted a statement asserting that his medical issues were severely limiting his ability to perform even routine activities.  She described his constant pain that was at sometimes so severe that he could not function with any normalcy.  She reported that he was having to limit his activities and routinely sit or lay down.  She stated that his pain was making his daily activities harder in such areas as sleeping well, getting out of bed, putting on pants, putting on socks and boots, showering, getting up from sitting, getting in and out of a car, driving, walking in the grocery store, carrying groceries, and being intimate. 

The Veteran underwent an MRI in February 2009, which showed multiple level neural foraminal steonosis secondary to disc osteophyte compression the exiting roots as well is the transient roots.  There were disc osteophytes at L2/L3, L3/L4, though L5/S1 compressed the thecal site resulting in central canal stenosis.  Then, in March 2009, the Veteran's PCP noted mild degenerative changes in the Veteran's thoracic spine and advanced degenerative changes in his lumbar spine.  

That same month, March 2009, the Veteran underwent a VA examination.  At that time, the Veteran reported experiencing pain all day, every day.  He stated that he was experiencing flare-ups 3 to 4 times a week, lasting 3 to 4 hours, in which he would be unable to walk more than 10 minutes and unable to stand at all.  He could sit unrestricted.  The Veteran indicated that he had some weakness as well as right leg numbness associated with his back pain.  He denied any incontinence and did not have physician-directed bedrest in the past year.  The Veteran used a cane as needed.  He described his day-to-day activity limitations as being unable to walk or stand for more than 20 minutes and being unable to lift more than 10 pounds.  He was working as a truck driver and denied any activity restrictions. 

Upon physical examination, the Veteran walked with a normal gait and used no assistive devices.  Curvature and posture were normal.  There were no palpable spasms, and no pain or tenderness to palpation of the paraspinal processes.  Straight leg extensions were negative bilaterally.  The Veteran's range of motion, even with objective evidence of pain, was 80 degrees forward flexion, 10 degrees extension, 20 degrees right and left lateral flexion, and 30 degrees right and left lateral rotation.  It was noted that such was not affected by any of the DeLuca symptoms and there was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.

In June 2009, the Veteran saw his PCP, presenting with a backache and back pain.  The Veteran described the constant pain as "gnawing" and the severity as severe and worsening.  He stated that the pain was aggravated by bending over and all activities of daily living.  At that time the PCP reported that there was tenderness and spasms in the lumbosacral paraspines and the Veteran's range of motion was 30 degrees flexion of the thoracolumbar spine.  

During a neurosurgery consult in August 2009, the Veteran reported constant back pain that would feel better while siting and best when resting in the fetal position.  He also indicated that he had intermittent right leg pain/numbness.  He described his aggravating factors as being supine, lying on his right side, standing, and walking.  He could only walk 10-15 minutes in a grocery before having to lean on a cart.  The Veteran also reported that, after sitting awhile, he developed right lateral leg pain and numbness to the ankle.  There were no symptoms in the feet or left lower extremity.  The Veteran wore a back brace daily.  It was noted that he had bladder urgency and frequency, with a history of diabetes mellitus, but he denied bowel incontinence.  Upon physical examination, motor testing revealed strength at 4/5 in the quadriceps, but such was most likely secondary to pain.  The remainder of the muscles tested were 5/5.  Sensory testing revealed diminished sensation to light touch at the right lateral thigh.  Deep tendon reflexes were elicitable and symmetric bilaterally; however, Achilles were absent bilaterally and plantars were downgoing bilaterally.  

In September 2009, the Veteran submitted a statement in order to expand on his reported symptoms during the March 2009 VA examination.  He stated that, during pain flare-ups he would sometimes be unable to walk more than to the restroom and he could not sit in a straight-back chair or upward position at all.  He reported that, when not having a flare-up, he could walk about 10 minutes well, but by 15 minutes his pain would increase.  He was using Tylenol to take "the edge off" the pain.  He also reported that, although there was no physician-directed bed-rest the year before the March 2009 VA examination, his physician had instructed him to use bed-rest for relief.  In support of such statement, he submitted a September 2009 prescription from his PCP in which it was noted that the Veteran was under his care for degenerative disc disease and needed to rest if he was symptomatic for neck or back pain.  The Veteran also stated that he had begun to use a brace.  He reported some limitations working as a long-haul truck driver such as no longer being able to climb the side of his bed to work on the tarp or tarp motor, to use a shovel, or to perform a task involving lifting, pushing, pulling, or squatting.  He was finding it extremely hard to work bent at the waist.  He was no longer able to clean and maintain his truck.  In support of such statement, he submitted a letter from his employer in which it was noted that the Veteran's limitations were affecting his ability to do his job.

In a separate personal statement submitted in September 2009, the Veteran reiterated the effect his symptoms were having on his daily life.  He stated that at least two to four times a month he would take time off work due to his medical situation, either a few hours or the whole day when he had a doctor's appointment and would rest the remainder of the day.  He had recently had to hire someone to maintain his yard as he was unable to do so.  He described the trouble he was having sleeping.

In November 2009, the Veteran underwent another VA examination for his service-connected cervical spine disability.  While such examination does not reveal findings referable to his back disability, the Veteran denied bowel or bladder incontinence.  

The Veteran had an MRI of his lumbar spine in March 2014, which showed complex degenerative changes including disc space narrowing, multilevel disc osteophyte complex formations, and advanced hypertrophic facet arthropathy.  These caused severe neural foraminal steonosis.  

In April 2014, the Veteran was referred to an orthopedist.  At such time, he denied incontinence; however, he reported numbness, weakness, and tinging in the right leg.  The Veteran described lower back pain as "a knife" that was worse with lifting and would get better with rest.  The Veteran described numbness and tingling on the right from the knee down.  He was using a back brace when lifting, which would help, and he was still working as a truck driver.  He exhibited an antalgic gait.  The orthopedist noted limited range of motion of the back in flexion and extension, but did not quantify the ranges.  Sensation was intact.  The Veteran was seen by the orthopedist at a follow-up appointment in August 2014.  He again reported lower back pain, and numbness, tingling (intermittent), and weakness (constant) on the right side.  The orthopedist noted his range of motion as painful and limited to 5 degrees of extension and 10 degrees of flexion.  It was observed that the Veteran's numbness in the right leg below the knee was worsening, and it was indicated that walking had become problematic with leg weakness causing right foot drop.  Sensation was intact, except diminished below the right knee.  Strength was 5/5 in the right lower extremity, except at plantar flexion, which was a 4 due to weak and fatigable to single leg heel raise.  The orthopedist assessment was a lumbosacral spine disability that was significantly severe.  

Per the Board's July 2014 remand, the Veteran underwent a VA examination in August 2014.  At that time, the Veteran reported that flare-ups did not impact the function of his back, but he was making regular use of a back brace and a cane.  The VA examiner noted the Veteran's range of motion as forward flexion at 40 degrees, extension at 20 degrees, right and left lateral flexion at 25 degrees, and right and left lateral rotation at 25 degrees, with objective evidence of painful motion at those degrees.  The Veteran was able to perform repetitive testing with no additional limitation in range of motion.  However, the Veteran did exhibit weakened movement and pain on movement after the repetitive test.  The Veteran showed no localized tenderness, pain to palpation, muscle spasms, or guarding.  His muscle strength was normal with no atrophy and his reflex examination was also normal.  Upon sensory examination, the left side was normal.  On the right side, the upper anterior thigh and thigh/knee were normal, but such were decreased at the lower leg/ankle and foot/toes.  Straight leg raising was negative bilaterally.  It was noted that the Veteran had radicular symptoms consisting of moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the right lower extremity.  The right lower extremity did not exhibit constant pain, and the left leg was noted to be symptom-free.  In this regard, the examiner indicated that the Veteran had right radiculopathy with the involvement of the sciatic nerve that was mild in severity.  The left lower extremity was not affected.   There were no other neurologic abnormalities or findings referable to the back disability, to include bowel or bladder problems.  The VA examiner indicated that het Veteran did not have intervertebral disc syndrome.  He also indicated that the Veteran's condition would limit him from a physical type of job.  

When the Veteran saw his orthopedist again in September 2014, he reported back pain "on and off" but more on the right side than left.  He stated the pain was like a "knife."  Numbness, weakness, and tingling in the right leg was again reported.  He also described a recent flare up in the center of his lower back.  He thought the back felt weak.  He was using a back brace when lifting.  His range of motion was noted as the same as the month before.  The Veteran also indicated that walking had become problematic with leg weakness causing right foot drop.  He also had numbness and tingling on the right form the knee down.  Neurologic findings were the same as those noted in August 2014.  A nerve conduction study (NCS)/electromyography (EMG) of the right lower extremity revealed, as relevant, L5 greater than L4 chronic radicular changes and motor slowing secondary to stenosis.  An accompanying letter from the Veteran's orthopedist reflects significant degenerative disc disease in the lower lumbar sacral spine and scoliosis, with right leg radiculopathy and parenthesis with weakness in such extremity.

Given the evidence of record, the Board finds that the Veteran's back disability does not warrant a rating in excess of 40 percent at any time during the appeal period.  To warrant a 50 percent rating under the General Rating Formula, the Veteran would have to demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  In this regard, the Board is cognizant that a January 2009 private treatment record indicated that the Veteran had lumbar fixation at L2-L5; however, the evidence clearly shows that he is capable of motion of the lumbar spine, albeit limited.  Furthermore, no record shows that the Veteran's lumbar spine is ankylosed in any position.  

Additionally, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell, supra, but finds that the Veteran has not suffered from additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness approximating a degree of impairment comparable to unfavorable ankylosis of the thoracolumbar spine.  In coming to this conclusion, the Board notes that a rating based on unfavorable ankylosis involves a finding of fixture of the entire relevant spinal portion in flexion or extension resulting in one or more of a list of resulting medical/functional effects (such as difficulty walking due to limited line of vision or restricted breathing due to chest compression), as opposed to fixation in a neutral position.  Even when taking all of the Veteran's statements regarding the effect of flare-ups at face value, his described symptoms during flare-ups may require bedrest and limited movement, but do not fix his thoracolumbar spine in an unfavorable position.  Therefore, the Board finds that, even in consideration of such symptoms, the Veteran's back disability does not result in ankylosis in any position.  Therefore, a rating in excess of 40 percent based on the General Rating Formula is not warranted.

With regard to the Formula for Rating IVDS Based on Incapacitating Episodes, the Board likewise finds that a rating in excess of 40 percent for the Veteran's back disability is not warranted.  In this regard, while the Veteran reported in a September 2009 statement that, although he did not have physician-directed bed rest the year before the March 2009 VA examination, his physician had instructed him to use bed rest for relief.  Additionally, a September 2009 prescription from his PCP noted that the Veteran was under his care for degenerative disc disease and needed to rest if he was symptomatic for neck or back pain.  However, while the Veteran may have been directed to rest if he experienced pain, there is no evidence that his back disability resulted in incapacitating episodes as defined by Note (1) of the Formula for Rating IVDS Based on Incapacitating Episodes that had a total duration of at least 6 weeks during a 12 month period.  Consequently, a rating in excess of 40 percent for the Veteran's back disability under such criteria is not warranted.

The Board has further considered Note (1) to the General Rating Formula, which provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this regard, as indicated previously, the Veteran has been awarded a separate 40 percent rating for radiculopathy of the lower right extremity under Diagnostic Code 8520 for the entire appeal period stemming from his February 26, 2009.  In this regard, such rating contemplates moderately severe incomplete paralysis of the sciatic nerve and, based on the evidence of record, the Board finds that such rating was proper.  In this regard, the evidence demonstrates that, for the entire appeal period, the Veteran's right lower extremity radiculopathy is manifested by complaints of radiating pain, numbness, tingling, and weakness with decreased sensation, reflexes, and strength, which the Board finds most nearly approximates moderately severe incomplete paralysis of the sciatic nerve.

In finding that the Veteran's right lower extremity radiculopathy does not more nearly approximate severe incomplete paralysis or complete paralysis of the sciatic nerve, the Board observes that, in August 2009, motor testing revealed strength at 4/5 in the quadriceps, but such was most likely secondary to pain.  The remainder of the muscles were 5/5.  Furthermore, sensory testing revealed diminished sensation to light touch at the right lateral thigh.  Additionally, in April 2014, the Veteran's sensation was intact.  While the Board is cognizant that, when evaluated by a private provider in August 2014 and September 2014, the orthopedist noted that walking had become problematic with leg weakness causing right foot drop, the objective evidence fails to demonstrate right foot drop, which is representative of complete paralysis of the sciatic nerve, or even severe incomplete paralysis of the sciatic nerve.  In this regard, upon physical examination in August 2014 and September 2014, the private provider found that sensation was intact, except diminished below the right knee, and strength was 5/5 in the right lower extremity, except at plantar flexion, which was a 4 due to weak and fatigable to single leg heel raise.  Foot drop was not noted on objective examination.  Moreover, at the August 2014 VA examination, the Veteran's muscle strength was normal with no atrophy and his reflex examination was also normal.  Upon sensory examination, on the right side, the upper anterior thigh and thigh/knee were normal, but such were decreased at the lower leg/ankle and foot/toes.  It was noted that the Veteran had radicular symptoms consisting of moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the right lower extremity.  The right lower extremity did not exhibit constant pain.  Based on such testing, the examiner indicated that the Veteran had right radiculopathy with the involvement of the sciatic nerve that was mild in severity.   

Consequently, the Board finds that, for the entire appeal period, the Veteran's radiculopathy of the lower right extremity is manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.  Therefore, the assignment of a 40 percent rating under Diagnostic Code 8520 for such disability for the entirety of the appeal period was proper.

The Board further finds that the Veteran's back disability does not result in associated objective neurologic abnormalities other than radiculopathy of the lower right extremity.  In this regard, he has only reported neurologic symptomatology affecting the right lower extremity.  There have been no complaints referable to, or objective evidence demonstrating, radiculopathy affecting the left lower extremity.  The only finding referable to the left lower extremity was a finding that straight leg raising was positive bilaterally in January 2009; however, the remainder of the objective evidence does not demonstrate radiculopathy of the left lower extremity.  Moreover, the Veteran has consistently denied bladder and bowel impairment associated with his back disability.  In this regard, the Board is cognizant that, in August 2009, he reported bladder urgency and frequency; however, he was noted to have a history of diabetes mellitus.  Moreover, the remainder of the evidence of record, to include the Veteran's own statements and the medical evidence, fails to demonstrate bladder or bowel impairment associated with his back disability.  Therefore, the Board finds that separate ratings for associated objective neurologic abnormalities other than radiculopathy of the lower right extremity are not warranted.

In reaching its conclusion, the Board acknowledges the Veteran's belief that his lower back symptoms are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  The Board finds the medical evidence consisting of VA examination reports and VA and private treatment records in which physicians with medical expertise examined the Veteran's lower back, acknowledged the Veteran's reported symptoms, and described the manifestations of the Veteran's lower back to be more persuasive than the Veteran's reports that he should receive an increased rating.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected back disability and associated radiculopathy of the lower right extremity; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities are not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability and associated radiculopathy of the lower right extremity with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 40 percent rating for the low back contemplates the functional limitations caused by his low back pain, to include those specifically enumerated in the above correspondence from the Veteran and his spouse.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include when doing yard work, bending, and after prolonged walking, standing, or sitting.  Similarly, the Veteran's 40 percent rating for his radiculopathy of the lower right extremity contemplates all symptomatology associated with such disability, to include decreased sensation, strength, and reflexes, and the associated functional impact on the Veteran's physical activities, to include those previously mentioned.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In adjudicating the Veteran's claims herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Board denied any aspect of the Veteran's claims, the preponderance of the evidence was against the award of a higher or separate rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.
  

ORDER

A rating in excess of 40 percent for herniated nucleus pulposus L4-5 and degenerative disc L3-4, L4-5, and L5-S1, is denied.

The assignment of a separate rating for radiculopathy of the lower right extremity, evaluated as 40 percent effective February 26, 2009, was proper; the appeal is denied.


REMAND

As noted in the Introduction, a TDIU claim has been raised by the record and is before the Board as a component of the Veteran's claim for an increased rating for his back disability.  However, such claim has not yet been developed or adjudicated by the AOJ in the first instance.  Therefore, a remand is necessary to do so.  In this regard, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU and requesting him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and adjudicate such claim in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU. He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  After completing the above action and conducting any development deemed necessary, the Veteran's claim for a TDIU should be adjudicated based on the entirety of the evidence.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


